UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1629



JUDE AGWA OZUGHEN,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-646-112)


Submitted:   October 18, 2006             Decided:   December 4, 2006


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kim-Bun Thomas Li, LI, LATSEY & GUITERMAN, PLLC, Washington, D.C.,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Hill B. Wellford, III,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jude Agwa Ozughen, a native and citizen of Cameroon,

petitions for review of the Board of Immigration Appeals’ (“Board”)

order   affirming     the   immigration     judge’s   decision    denying   his

applications for asylum, withholding from removal and withholding

under the Convention Against Torture (“CAT”).              Ozughen challenges

the adverse credibility finding and the denial of relief under the

CAT.    We deny the petition for review.

            The Immigration and Naturalization Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                8 U.S.C.

§ 1158(a) (2000).      The INA defines a refugee as a person unwilling

or unable to return to his native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.”        8 U.S.C. § 1101(a)(42)(A) (2000).          An applicant can

establish refugee status based on past persecution in his native

country or a well-founded fear of persecution on account of a

protected ground.       8 C.F.R. § 1208.13(b)(1) (2006); Ngarurih v.

Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).

            An     applicant   has   the    burden    of   demonstrating    his

eligibility for asylum.        8 C.F.R. § 1208.13(a) (2006);        Gandziami-

Mickhou     v.    Gonzales,    445   F.3d    351,    353   (4th   Cir.   2006).

Credibility findings are reviewed for substantial evidence.                  A

trier of fact who rejects an applicant’s testimony on credibility


                                     - 2 -
grounds    must    offer    specific,    cogent     reasons       for   doing     so.

Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).                    “Examples of

specific   and     cogent   reasons     include    inconsistent         statements,

contradictory      evidence,     and    inherently       improbable      testimony

. . . .”    Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006)

(internal quotation marks and citations omitted).                       This court

accords broad, though not unlimited, deference to credibility

findings supported by substantial evidence.                   Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).             If the immigration judge’s

adverse credibility finding is based on speculation and conjecture

rather than specific and cogent reasoning, it is not supported by

substantial evidence.       Tewabe, 446 F.3d at 538.

            A    determination   regarding     eligibility        for    asylum    or

withholding of removal is affirmed if supported by substantial

evidence    on    the   record    considered       as     a    whole.      INS     v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).               Administrative findings

of fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.              8 U.S.C.A. § 1252(b)(4)(B)

(West 2006).       This court will reverse the Board “only if the

evidence presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                     Rusu v.

INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotations

and citations omitted).




                                       - 3 -
          We find substantial evidence supports the Board’s adverse

credibility   finding.      Accordingly,     the   evidence    is   not   so

compelling as to warrant a different result as to the denial of

asylum and withholding from removal.

          We further find substantial evidence supports the denial

of relief under the CAT.    The denial of relief was supported by the

adverse credibility finding and the lack of independent evidence in

support of the claim.    Camara, 378 F.3d at 370, 372.         Much of the

evidence cited by Ozughen does not fall into the category of

independent evidence.    Gandziami-Mickhou, 445 F.3d at 358-59.

          Accordingly,     we   deny   the   petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 4 -